

114 S2781 ES: Federal Law Enforcement Training Centers Reform and Improvement Act of 2016
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



114th CONGRESS2d SessionS. 2781IN THE SENATE OF THE UNITED STATESAN ACTTo improve homeland security, including domestic preparedness and response to terrorism, by
			 reforming Federal Law Enforcement Training Centers to provide training to
 first responders, and for other purposes.1.Short titleThis Act may be cited as the Federal Law Enforcement Training Centers Reform and Improvement Act of 2016.2.Federal Law Enforcement Training Centers(a)EstablishmentSection 884 of the Homeland Security Act of 2002 (6 U.S.C. 464) is amended to read as follows:884.Federal Law Enforcement Training Centers(a)EstablishmentThe Secretary shall maintain in the Department the Federal Law Enforcement Training Centers (referred to in this section as FLETC), headed by a Director, who shall report to the Secretary.(b)PositionThe Director shall occupy a career-reserved position within the Senior Executive Service.(c)Functions of the directorThe Director shall—(1)develop training goals and establish strategic and tactical organizational program plans and priorities;(2)provide direction and management for FLETC’s training facilities, programs, and support activities while ensuring that organizational program goals and priorities are executed in an effective and efficient manner;(3)develop homeland security and law enforcement training curricula, including curricula related to domestic preparedness and response to threats or acts of terrorism, for Federal, State, local, tribal, territorial, and international law enforcement and security agencies and private sector security agencies;(4)monitor progress toward strategic and tactical FLETC plans regarding training curricula, including curricula related to domestic preparedness and response to threats or acts of terrorism, and facilities;(5)ensure the timely dissemination of homeland security information as necessary to Federal, State, local, tribal, territorial, and international law enforcement and security agencies and the private sector to achieve the training goals for such entities, in accordance with paragraph (1);(6)carry out delegated acquisition responsibilities in a manner that—(A)fully complies with—(i)Federal law;(ii)the Federal Acquisition Regulation, including requirements regarding agency obligations to contract only with responsible prospective contractors; and(iii)Department acquisition management directives; and(B)maximizes opportunities for small business participation;(7)coordinate and share information with the heads of relevant components and offices on digital learning and training resources, as appropriate;(8)advise the Secretary on matters relating to executive level policy and program administration of Federal, State, local, tribal, territorial, and international law enforcement and security training activities and private sector security agency training activities, including training activities related to domestic preparedness and response to threats or acts of terrorism;(9)collaborate with the Secretary and relevant officials at other Federal departments and agencies, as appropriate, to improve international instructional development, training, and technical assistance provided by the Federal Government to foreign law enforcement; and(10)carry out such other functions as the Secretary determines are appropriate.(d)Training responsibilities(1)In generalThe Director is authorized to provide training to employees of Federal agencies who are engaged, directly or indirectly, in homeland security operations or Federal law enforcement activities, including such operations or activities related to domestic preparedness and response to threats or acts of terrorism. In carrying out such training, the Director shall—(A)evaluate best practices of law enforcement training methods and curriculum content to maintain state-of-the-art expertise in adult learning methodology;(B)provide expertise and technical assistance, including on domestic preparedness and response to threats or acts of terrorism, to Federal, State, local, tribal, territorial, and international law enforcement and security agencies and private sector security agencies; and(C)maintain a performance evaluation process for students.(2)Relationship with law enforcement agenciesThe Director shall consult with relevant law enforcement and security agencies in the development and delivery of FLETC’s training programs.(3)Training delivery locationsThe training required under paragraph (1) may be conducted at FLETC facilities, at appropriate off-site locations, or by distributed learning.(4)Strategic partnerships(A)In generalThe Director may—(i)execute strategic partnerships with State and local law enforcement to provide such law enforcement with specific training, including maritime law enforcement training; and(ii)coordinate with the Under Secretary responsible for overseeing critical infrastructure protection, cybersecurity, and other related programs of the Department and with private sector stakeholders, including critical infrastructure owners and operators, to provide training pertinent to improving coordination, security, and resiliency of critical infrastructure.(B)Provision of informationThe Director shall provide to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate, upon request, information on activities undertaken in the previous year pursuant to subparagraph (A).(5)FLETC details to DHSThe Director may detail employees of FLETC to positions throughout the Department in furtherance of improving the effectiveness and quality of training provided by the Department and, as appropriate, the development of critical departmental programs and initiatives.(6)Detail of instructors to FLETCPartner organizations that wish to participate in FLETC training programs shall assign nonreimbursable detailed instructors to FLETC for designated time periods to support all training programs at FLETC, as appropriate. The Director shall determine the number of detailed instructors that is proportional to the number of training hours requested by each partner organization scheduled by FLETC for each fiscal year. If a partner organization is unable to provide a proportional number of detailed instructors, such partner organization shall reimburse FLETC for the salary equivalent for such detailed instructors, as appropriate.(7)Partner organization expenses requirements(A)In generalPartner organizations shall be responsible for the following expenses:(i)Salaries, travel expenses, lodging expenses, and miscellaneous per diem allowances of their personnel attending training courses at FLETC.(ii)Salaries and travel expenses of instructors and support personnel involved in conducting advanced training at FLETC for partner organization personnel and the cost of expendable supplies and special equipment for such training, unless such supplies and equipment are common to FLETC-conducted training and have been included in FLETC’s budget for the applicable fiscal year.(B)Excess basic and advanced Federal trainingAll hours of advanced training and hours of basic training provided in excess of the training for which appropriations were made available shall be paid by the partner organizations and provided to FLETC on a reimbursable basis in accordance with section 4104 of title 5, United States Code.(8)Provision of non-Federal training(A)In generalThe Director is authorized to charge and retain fees that would pay for its actual costs of the training for the following:(i)State, local, tribal, and territorial law enforcement personnel.(ii)Foreign law enforcement officials, including provision of such training at the International Law Enforcement Academies wherever established.(iii)Private sector security officers, participants in the Federal Flight Deck Officer program under section 44921 of title 49, United States Code, and other appropriate private sector individuals.(B)WaiverThe Director may waive the requirement for reimbursement of any cost under this section and shall maintain records regarding the reasons for any requirements so waived.(9)ReimbursementThe Director is authorized to reimburse travel or other expenses for non-Federal personnel who attend activities related to training sponsored by FLETC, at travel and per diem rates established by the General Services Administration.(10)Student supportIn furtherance of its training mission, the Director is authorized to provide the following support to students:(A)Athletic and related activities.(B)Short-term medical services.(C)Chaplain services.(11)Authority to hire Federal annuitants(A)In generalNotwithstanding any other provision of law, the Director is authorized to appoint and maintain, as necessary, Federal annuitants who have expert knowledge and experience to meet the training responsibilities under this subsection.(B)No reduction in retirement payA Federal annuitant employed pursuant to this paragraph shall not be subject to any reduction in pay for annuity allocable to the period of actual employment under the provisions of section 8344 or 8468 of title 5, United States Code, or similar provisions of any other retirement system for employees.(C)Re-employed annuitantsA Federal annuitant employed pursuant to this paragraph shall not be considered an employee for purposes of subchapter III of chapter 83 or chapter 84 of title 5, United States Code, or such other retirement system (referred to in subparagraph (B)) as may apply.(D)CountingFederal annuitants shall be counted on a full-time equivalent basis.(E)LimitationNo appointment under this paragraph may be made which would result in the displacement of any employee.(12)Travel for intermittent employeesThe Director is authorized to reimburse intermittent Federal employees traveling from outside a commuting distance (to be predetermined by the Director) for travel expenses.(e)On-FLETC housingNotwithstanding any other provision of law, individuals attending training at any FLETC facility shall, to the extent practicable and in accordance with FLETC policy, reside in on-FLETC or FLETC-provided housing.(f)Additional fiscal authoritiesIn order to further the goals and objectives of FLETC, the Director is authorized to—(1)expend funds for public awareness and to enhance community support of law enforcement training, including the advertisement of available law enforcement training programs;(2)accept and use gifts of property, both real and personal, and to accept gifts of services, for purposes that promote the functions of the Director pursuant to subsection (c) and the training responsibilities of the Director under subsection (d);(3)accept reimbursement from other Federal agencies for the construction or renovation of training and support facilities and the use of equipment and technology on government-owned property;(4)obligate funds in anticipation of reimbursements from agencies receiving training at FLETC, except that total obligations at the end of a fiscal year may not exceed total budgetary resources available at the end of such fiscal year;(5)in accordance with the purchasing authority provided under section 505 of the Department of Homeland Security Appropriations Act, 2004 (Public Law 108–90; 6 U.S.C. 453a)—(A)purchase employee and student uniforms; and(B)purchase and lease passenger motor vehicles, including vehicles for police-type use;(6)provide room and board for student interns; and(7)expend funds each fiscal year to honor and memorialize FLETC graduates who have died in the line of duty.(g)DefinitionsIn this section:(1)Basic trainingThe term basic training means the entry-level training required to instill in new Federal law enforcement personnel fundamental knowledge of criminal laws, law enforcement and investigative techniques, laws and rules of evidence, rules of criminal procedure, constitutional rights, search and seizure, and related issues.(2)Detailed instructorsThe term detailed instructors means personnel who are assigned to the Federal Law Enforcement Training Centers for a period of time to serve as instructors for the purpose of conducting basic and advanced training.(3)DirectorThe term Director means the Director of the Federal Law Enforcement Training Centers.(4)Distributed learningThe term distributed learning means education in which students take academic courses by accessing information and communicating with the instructor, from various locations, on an individual basis, over a computer network or via other technologies.(5)EmployeeThe term employee has the meaning given such term in section 2105 of title 5, United States Code.(6)Federal agencyThe term Federal agency means—(A)an Executive Department as defined in section 101 of title 5, United States Code;(B)an independent establishment as defined in section 104 of title 5, United States Code;(C)a Government corporation as defined in section 9101 of title 31, United States Code;(D)the Government Printing Office;(E)the United States Capitol Police;(F)the United States Supreme Court Police; and(G)Government agencies with law enforcement related duties.(7)Law enforcement personnelThe term law enforcement personnel means an individual, including criminal investigators (commonly known as agents) and uniformed police (commonly known as officers), who has statutory authority to search, seize, make arrests, or to carry firearms.(8)LocalThe term local means—(A)of or pertaining to any county, parish, municipality, city, town, township, rural community, unincorporated town or village, local public authority, educational institution, special district, intrastate district, council of governments (regardless of whether the council of governments is incorporated as a nonprofit corporation under State law), regional or interstate government entity, any agency or instrumentality of a local government, or any other political subdivision of a State; and(B)an Indian tribe or authorized tribal organization, or in Alaska a Native village or Alaska Regional Native Corporation.(9)Partner organizationThe term partner organization means any Federal agency participating in FLETC’s training programs under a formal memorandum of understanding.(10)StateThe term State means any State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, and any possession of the United States.(11)Student internThe term student intern means any eligible baccalaureate or graduate degree student participating in FLETC’s College Intern Program.(h)Prohibition on new fundingNo funds are authorized to carry out this section. This section shall be carried out using amounts otherwise appropriated or made available for such purpose..(b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by amending the item relating to section 884 to read as follows:Sec. 884. Federal Law Enforcement Training Centers..Passed the Senate December 10 (legislative day, December 9), 2016.Secretary